


Exhibit 10.1




CLECO CORPORATION
EXECUTIVE SEVERANCE PLAN
(As amended and restated)


AMENDMENT NO. 2


    


Whereas, Cleco Corporation, a corporation organized and existing under the laws
of the State of Louisiana (the “Company”), maintains the Executive Severance
Plan, which plan is intended to be a welfare benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974, as amended (the “Plan”);
Whereas, the Compensation Committee of the Company’s Board of Directors now
desires to amend the Plan for the purpose of facilitating the payment of
severance thereunder, and Section 7.3 of the Plan permits such amendment;
Now, Therefore, subject to any notice requirement under the Plan, the Plan shall
be amended as follows:
1.
Section 2.7 of the Plan shall be amended and restated as follows:



“2.7    “Committee” means the Board of Directors of the Company as constituted
from time to time, or any designee thereof.”
2.
Section 2.11 of the Plan shall be amended and restated as follows:



“2.11    “Good Reason” means that: (a) a Covered Executive’s Base Compensation
in effect immediately before the commencement of a Change in Control Period is
materially reduced, or there is a material reduction or termination of such
executive’s rights to any employee benefit in effect immediately prior to such
period; (b) a Covered Executive’s authority, duties or responsibilities
are materially reduced from  those in effect immediately before the commencement
of a Change in Control Period (it being understood that in no event shall a
Covered Executive’s authority, duties or responsibilities be deemed to be
reduced as a consequence of or related to the Company ceasing to be a publicly
listed company); (c) a Covered Executive is required to be away from his or her
office in the course of discharging his or her duties and responsibilities
significantly more than was required before the commencement of a Change in
Control Period; or (d) a Covered Executive is required to transfer to an office
or business location that is more than 60 miles from the primary location to
which he or she was assigned prior to the commencement of a Change in Control
Period. No event or condition shall constitute Good Reason hereunder unless: (i)
a Covered Executive provides to the Committee written notice of his or her
objection to such event not later than 60 days after such executive first
learns, or should have learned, of such event; (ii) such event is not corrected
by the Company promptly after receipt of such notice, but in no event more than
30 days after receipt thereof; and (iii) such executive Separates From Service
not more than 15 days following the expiration of the 30-day period described in
clause (ii) hereof.”
3.
Amendment or Termination: Subsection (b) of Section 7.3 of the Plan shall be
restated as follows:



“(b) no termination or other amendment that materially adversely affects the
rights or benefits of any Covered Executive hereunder shall be made or effective
during the Change in Control Period, without the prior written consent of such
executive.”






--------------------------------------------------------------------------------




This Amendment No. 2 has been duly adopted by the Board of Directors of Cleco
Corporation, to be effective 30 days following any notice requirement under the
Plan.
Cleco Corporation
 
By: /s/  Judy P. Miller                  
 
Date: December 19, 2014               





